HOFFMAN. District Judge.
The claim in this case is for a solar in the Mission of Dolores. It appears to have been granted by Governor Figueroa on the recommendation of the priest of the Mission, and in consideration of services rendered to the Mission by the claimant as mayor domo. No argument was had in the case at the hearing, nor did the district attorney suggest any objection to the validity of the grant. The claim was confirmed by the board, and we think their decision, in the absence of any showing to the contrary on the part of the government, ought to be affirmed.